Citation Nr: 0412419	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  00-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
and wheezing, to include as being due to an undiagnosed 
illness.

2.  Entitlement to service connection for joint pains of the 
ankles, knees, and right shoulder, to include as being due to 
an undiagnosed illness.

3.  Entitlement to service connection for fatigue and sleep 
disturbances, to include as being due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
August 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied (1) service connection for 
shortness of breath and wheezing on a direct basis and as 
being due to undiagnosed illness; (2) service connection for 
multiple joint pains of the feet, ankles, knees, and 
shoulders on a direct basis and as being due to undiagnosed 
illness; and (3) fatigue and sleep disturbance on a direct 
basis and as being due to undiagnosed illness.


FINDINGS OF FACT

1.  A respiratory disorder, diagnosed as exercise-induced 
asthma, has been attributed to a known diagnosis.

2.  Competent evidence of a nexus between the diagnosis of 
exercise-induced asthma and the veteran's service, to include 
the period of service in the Persian Gulf, is not of record.

3.  Competent evidence of objective indications of bilateral 
ankle joint pain or a bilateral ankle disorder is not of 
record.

4.  A bilateral knee disorder, diagnosed as retropatellar 
knee pain, has been attributed to a known diagnosis.

5.  Competent evidence of a nexus between the diagnosis of 
bilateral retropatellar knee pain and the veteran's service 
is of record.

6.  A right shoulder disorder, diagnosed as arthritis of the 
acromioclavicular joint, has been attributed to a known 
diagnosis.

7.  Competent evidence of a nexus between the diagnosis of 
arthritis of the right acromioclavicular joint and the 
veteran's service, to include the period of service in the 
Persian Gulf, is not of record.

8.  Competent evidence of objective indications of fatigue 
and sleep disturbances is not of record. 


CONCLUSIONS OF LAW

1.  Exercise-induced asthma, as being due to an undiagnosed 
illness, has no legal merit.  Neumann v. West, 14 Vet. 
App. 12, 23 (2000); Sabonis v. Brown, 6 Vet. App. 426, 431 
(1994); 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003).

2.  Shortness of breath and wheezing, diagnosed as exercise-
induced asthma, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Bilateral ankle joint pain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. 
§§ 3.303, 3.317.

4.  Bilateral retropatellar pain syndrome, as being due to an 
undiagnosed illness, has no legal merit.  Neumann, 14 Vet. 
App. at 23; Sabonis, 6 Vet. App. at 431; 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

5.  Bilateral retropatellar pain syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. 
§ 3.303.

6.  Arthritis of the right acromioclavicular joint, as being 
due to an undiagnosed illness, has no legal merit.  Neumann, 
14 Vet. App. at 23; Sabonis, 6 Vet. App. at 431; 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

7.  Arthritis of the right acromioclavicular joint was not 
incurred in or aggravated by service, nor was it manifested 
to a compensable degree within one year following discharge 
from service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

8.  Arthritis of the right acromioclavicular joint, as being 
due to an undiagnosed illness, has no legal merit.  Neumann, 
14 Vet. App. at 23; Sabonis, 6 Vet. App. at 431; 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

9.  Fatigue and sleep disturbances were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection by means of the September 2003 
letters and by means of the discussions in the February 1999 
rating decision, the August 2000 statement of the case, and 
the October 2001 and January 2004 supplemental statements of 
the case.  There are two September 2003 letters-one issued 
on September 18, 2003, and one issued on September 19, 2003.  
In the September 18, 2003, letter, the RO stated that in 
order to establish service connection, the evidence must show 
three things: (1) a disease or injury in service that either 
began during service or was made worse during service; (2) a 
current disability, which was usually shown by medical 
evidence; and (3) a relationship between the current 
disability and the disease or injury in service, which was 
usually shown by medical records or a medical opinion.  In 
the September 19, 2003, letter, the RO stated that an 
undiagnosed illness was one that began either during active 
service in the Southwest Asia theater of operations or began 
at any time through September 30, 2011 and had lasted for six 
months or longer.  

In the February 1999 rating decision, as to the claim for 
service connection for shortness of breath and wheezing, the 
RO stated that service connection could not be granted for 
shortness of breath and wheezing based upon an undiagnosed 
illness because the evidence had not shown that these 
symptoms had been at a compensable level for six months or 
longer.  The RO also stated that service connection could not 
be granted on a direct basis because this condition neither 
occurred in or was caused by service.  As to the claim for 
service connection for joint pains of the ankles, knees, and 
right shoulder based upon undiagnosed illness, the RO stated 
that these symptoms had not been found to a compensable level 
for six months or longer.  The RO also stated that service 
connection could not be granted on a direct basis because 
this condition neither occurred in or was caused by service.  
As to the claim for service connection for fatigue and sleep 
disturbances based upon undiagnosed illness, the RO stated 
that there was no evidence that the veteran had been treated 
for such disorder.  The RO also stated that service 
connection could not be granted on a direct basis because 
this condition neither occurred in or was caused by service.

In the January 2004 supplemental statement of the case, the 
RO addressed new evidence that had been received as to all 
three claims.  As to the claim for service connection for 
shortness of breath and wheezing, the RO stated that service 
connection could not be granted for shortness of breath and 
wheezing based upon an undiagnosed illness because the 
evidence had shown that the veteran's shortness of breath and 
wheezing was associated with exercise-induced asthma, which 
was a known diagnosis.  Additionally, the RO stated that 
service connection could not be granted on a direct basis 
because this condition neither occurred in nor was caused by 
service.  As to the claim for service connection for joint 
pains of the ankles, knees, and right shoulder based upon 
undiagnosed illness, the RO stated that there was a lack of 
objective evidence of arthralgia in these locations.  
Specifically, that the veteran's arthralgia had been 
described as sporadic and could not constitute a disability 
due to undiagnosed illness.  The RO also stated that service 
connection could not be granted on a direct basis because 
this condition neither occurred in nor was caused by service.  
As to the claim for service connection for fatigue and sleep 
disturbances based upon undiagnosed illness, the RO stated 
that there had been a finding that the veteran had no sleep-
related breathing or movement disorder.  The RO also stated 
that service connection could not be granted on a direct 
basis because this condition neither occurred in or was 
caused by service.

Thus, the veteran was informed that the evidence necessary to 
substantiate his claims for service connection on a direct 
basis would be evidence showing that he had a current 
disability, which was attributable to service.  As to the 
evidence necessary to substantiate his claim for service 
connection based upon undiagnosed illness, he was informed 
that the disability could not be attributable to a known 
diagnosis and that it needed to be shown by objective 
evidence for a period of six months or more.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed to substantiate his claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the September 2003 letter, the RO informed 
the veteran that VA was responsible for obtaining relevant 
records from any federal agency, which included medical 
records from the military, from VA hospitals, and from the 
Social Security Administration.  It stated that VA would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, which included records from state or local 
governments, private doctors and hospital, or former 
employers.  The RO informed the veteran that if he had 
received treatment at a VA Medical Center, that the veteran 
should inform it of the location and dates of treatment and 
VA would obtain those records.  It also informed the veteran 
that if he had received treatment with a private physician 
that he should complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
so that it could request those records on his behalf.  The RO 
noted that it was veteran's responsibility to make sure that 
VA received all requested records that were not in the 
possession of a federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  The RO has obtained the VA treatment 
records from the Central Texas VA Medical Center, dated from 
January 1997 to the present.  The veteran has not indicated 
the existence of any additional records that would aid in 
substantiating the claims.  Finally, the veteran has been 
provided with examinations in connection with his claims.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in February 1999.  Only after that 
rating action was promulgated did the AOJ, in the September 
2003 letters, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Because the VCAA notice in this case 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Following the letter, the veteran was provided 30 days to 
submit additional evidence.  He submitted no additional 
evidence.  The RO subsequently issued a supplemental 
statement of the case in January 2004, which provided him 
another 60 days to submit additional evidence, which he did 
not.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

Also, in the Pelegrini decision, the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the September 2003 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated "You also have the right to submit 
additional evidence and arguments on the issues on appeal."  
Additionally, in the January 2004 supplemental statement of 
the case, the RO provided him with the fourth element by 
including the provisions of 38 C.F.R. § 3.159(b)(1).  The 
Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service and if the veteran 
has served for 90 days or more during a period of war.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2003).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 
1117; 38 C.F.R. § 3.317(a)(1) (2003).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id. at (a)(3).  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

IV.  Analysis

The Board notes that the veteran has attributed the 
disabilities for which he seeks service connection to his 
period of service in the Persian Gulf.  

A.  Shortness of breath and wheezing

1.  Undiagnosed illness

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for shortness of breath and 
wheezing.  The reasons for this determination follow.

The veteran reported in January 1997 that he had been having 
shortness of breath and wheezing for four and one-half years.  
He was diagnosed with shortness of breath at that time.  
However, the veteran's claim fails because in order for 
service connection to be warranted for a disability that is 
due to an undiagnosed illness, the claimant must bring forth 
evidence of a "chronic disability resulting from an 
undiagnosed illness," which cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Here, the symptoms related to the veteran's shortness of 
breath and wheezing have been attributed to exercise-induced 
asthma.  In July 2002, he underwent pulmonary function tests 
which showed a normal spirometry.  The examiner noted that 
the veteran had normal tests in January 1999 and April 2000.  
Therefore, service connection for such disability cannot be 
granted on the basis of being due to an undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the 
appropriate disposition as to this claim must be a denial 
based on the lack of legal merit.  Neumann, 14 Vet. App. at 
23 (Court noted that because the veteran's symptoms had been 
attributable to a known clinical diagnosis, 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 were not for application and 
therefore held that the Board properly denied as legally 
insufficient the veteran's claim for service connection for 
cubital tunnel syndrome as being due to undiagnosed illness).

Although the veteran has claimed that he developed the 
shortness of breath and wheezing as a result of an 
undiagnosed illness, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 4 Vet. 
App. 492, 494 (1992).

2.  Incurred in or aggravated by service

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for exercise-induced asthma.  
The service medical records show no findings or diagnosis of 
a respiratory disorder during the veteran's service, to 
include his service in the Persian Gulf.  There is no 
separation examination.  The first showing of any shortness 
of breath was in January 1997.  At that time, the veteran 
reported he had developed shortness of breath four and one-
half years prior, which would place such symptoms during the 
veteran's service.  Even accepting the veteran's assertion 
that he developed shortness of breath and wheezing during 
service, there is no clinical evidence showing that exercise-
induced asthma was incurred in service.  No medical 
professional has attributed it to the veteran's service, and 
there is no objective evidence showing that such was incurred 
during service.  In fact, there is evidence to the contrary.  
When examined in May 2003, the examiner entered a diagnosis 
of exertional asthma, which was "less likely than not 
related to military service."  The examiner also pointed out 
that it was not uncommon to be exposed in a dust-filled 
environment, as well as with any other chemicals, and have a 
bronchospasm that is only associated with exercise.  
Therefore, the Board finds no basis to grant service 
connection for such disability on a direct basis.  

Although the veteran has claimed that he developed exercise-
inducted asthma as a result of his service in the Persian 
Gulf, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for shortness of breath and wheezing, 
diagnosed as exercise-induced asthma, as having been incurred 
in or aggravated by service, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Joint pains of the ankles, knees, and right shoulder

1.  Ankles

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for joint pains of 
the ankles, both as having been incurred in or aggravated by 
service and as being due to an undiagnosed illness.  
Specifically, the veteran has not brought forth any evidence 
that joint pains of the ankles exist.  

A January 1998 VA outpatient treatment report shows that the 
veteran complained of ankle joint pain, which he stated got 
better with Tylenol.  Examination of the extremities did not 
reveal any clubbing, cyanosis, or edema.  The examiner stated 
the veteran had good distal pulses.  There was no diagnosis 
entered as to the veteran's joint pain complaints.  When 
examined in January 1999, the veteran reported having pain in 
the ankles upon standing or walking for long periods of time.  
Physical examination revealed no pain, no swelling, and no 
deformities.  The Achilles' tendon was nontender.  Range of 
motion was normal.  Following physical examination, the 
examiner entered diagnoses of arthralgias in the ankles and 
knees-"no disease found."  A July 2002 VA examination 
report shows that the examiner found that physical 
examination of the ankles was normal.  The veteran had 
reported that the pain in his ankles was not all the time and 
it would come and go after walking two miles.  The examiner 
stated that the pain was secondary to overuse-type injuries 
and did not form part of any syndrome or unknown disease.  A 
May 2003 VA examination report shows that physical 
examination of the ankles revealed full range of motion, no 
tenderness, no effusion, and no instability.  X-rays were 
normal.  The veteran reported having bilateral ankle 
discomfort after high-impact running.  The examiner entered a 
diagnosis of "no disease found."  He noted that the veteran 
no longer had bilateral ankle pain since he no longer was 
doing high-impact running.  

Thus, based upon the clinical findings in the record, the 
veteran has not provided any objective evidence of bilateral 
ankle joint pain or any evidence of a diagnosis of a 
disability manifested by bilateral ankle joint pain.  
Specifically, without objective proof of one or more signs or 
symptoms of undiagnosed illness, here, bilateral ankle pain; 
proof of objective indications of a chronic disability, or 
proof that the chronic disability is the result of 
undiagnosed illness, the Board cannot find a basis to grant 
service connection for bilateral ankle joint pain.  The Board 
notes that the veteran is competent to report that he has 
bilateral ankle pain; however, there is a lack of proof of 
objective indications of a chronic disability as to the 
bilateral ankle in the clinical records.  Additionally, when 
the veteran was examined in July 2003, he stated that because 
he had not been doing high-impact running anymore, his 
bilateral ankle pain had stopped.  

Because the evidence establishes that the veteran does not 
have bilateral ankle joint pain due to an undiagnosed 
illness, the claim must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although the veteran has alleged he has bilateral ankle joint 
pain that he believes is a result of his service in the 
Persian Gulf, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical etiology.  See Espiritu, 
4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for bilateral ankle joint pain, on any 
basis, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.



2.  Knees

a.  Undiagnosed illness

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral knee pain as 
being due to an undiagnosed illness.  

The veteran's knee pain has been diagnosed as bilateral 
retropatellar knee pain.  Thus, his claim fails because it 
has been attributed to a known clinical diagnosis.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Therefore, service 
connection for such disability cannot be granted on the basis 
of being due to an undiagnosed illness.  See id.  The 
appropriate disposition as to this claim must be a denial 
based on the lack of legal merit.  Neumann, 14 Vet. App. at 
23.

Although the veteran has claimed that the bilateral knee pain 
is a result of undiagnosed illness, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu, 4 Vet. 
App. 492, 494 (1992).

b.  Incurred in or aggravated by service

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for bilateral retropatellar knee pain as having 
been incurred in or aggravated by service.  In January 1999, 
the veteran reported that his bilateral knee pain began two 
years prior, which would indicate that it began in 1997, 
which is four years following the veteran's discharge from 
service.  At that time, however, the examiner found "no 
disease" related to the knees.  The veteran was subsequently 
diagnosed with retropatellar pain syndrome in July 2002, 
which the examiner stated was secondary to overuse.  However, 
in the May 2003 examination report, the VA examiner stated 
that bilateral retropatellar pain syndrome was "most likely 
[] present during military service, but not specifically 
noted or treated."  The examiner's report of history in that 
examination report shows that the veteran reported noticing 
knee pain after long runs on asphalt, which resolved after he 
had stopped high-impact exercise.  There is no competent 
evidence to refute the VA examiner's determination that the 
veteran's bilateral retropatellar pain syndrome was "most 
likely" related to service.  Thus, service connection for 
such is warranted.

3.  Right shoulder

a.  Undiagnosed illness

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for right shoulder pain as 
being due to an undiagnosed illness.  

The veteran's right shoulder pain has been diagnosed as 
arthritis of the acromioclavicular joint.  Thus, his claim 
fails because it has been attributed to a known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Therefore, service connection for such disability cannot be 
granted on the basis of being due to an undiagnosed illness.  
See id.  The appropriate disposition as to this claim must be 
a denial based on the lack of legal merit.  Neumann, 14 Vet. 
App. at 23.

Although the veteran has claimed that the right shoulder pain 
is a result of undiagnosed illness, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu, 4 Vet. 
App. 492, 494 (1992).

b.  Incurred in or aggravated by service

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for arthritis of the right 
acromioclavicular joint as having been incurred in or 
aggravated by service.  The veteran first reported right 
shoulder pain July 2002.  There, he stated that he would get 
an occasional ache in that shoulder but that it was minimal 
and did not bother him.  The examiner entered a diagnosis of 
"normal exam" as to the right shoulder.  In the May 2003 
examination report, the examiner noted that x-rays of the 
right shoulder showed normal acromioclavicular and shoulder 
joints but entered a diagnosis of acromioclavicular joint 
arthritis and subacromial bursitis.  The examiner stated he 
could not find a reason for service connection for the right 
shoulder.  Thus, there is no competent evidence of a nexus 
between the post service diagnosis of arthritis of the 
acromioclavicular joint and service.  In fact, that medical 
opinion is evidence against the veteran's claim.  
Additionally, as stated above, the veteran did not first 
report right shoulder pain until 2002-almost 10 years 
following his discharge from service.  Further, there is no 
objective evidence that arthritis was manifested to a 
compensable degree within one year following the veteran's 
discharge from service, particularly when a 2003 x-ray shows 
no arthritis.  Regardless, the Board finds that the 
preponderance of the evidence is against a finding that 
arthritis of the right acromioclavicular joint was incurred 
in or aggravated by service or manifested to a compensable 
degree within one year following his discharge from service.  

Although the veteran has claimed that the right shoulder pain 
is due to service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving a medical diagnosis or 
medical etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for right acromioclavicular joint 
arthritis as having been incurred in or aggravated by 
service, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

C.  Fatigue and sleep disturbances

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for fatigue and 
sleep disturbances, both as having been incurred in or 
aggravated by service and as being due to an undiagnosed 
illness.  Specifically, the veteran has not brought forth any 
evidence which would provide objective indicators of fatigue 
or sleep disturbances.  

In August 2000, the veteran underwent a sleep study which 
showed no evidence of a sleep-related breathing or moving 
disorder.  The examiner stated that it was very unlikely that 
the veteran had a problem with either obstructive sleep apnea 
or period limb movement.  In December 2000, it was noted that 
obstructive sleep apnea and narcolepsy were ruled out.  In 
July 2002, the examiner went through the symptoms of chronic 
fatigue syndrome and determined that the veteran did not have 
such.  The veteran stated he would wake up with bad dreams, 
which he thought might be secondary to his service-connected 
psychiatric disorder.  The examiner noted a sleep study was 
found to be normal and that the veteran felt refreshed after 
having exercised.  He stated that he thought the veteran's 
feeling sluggish was related to his underlying anxiety.  He 
found no chronic fatigue syndrome or undiagnosed illness.  In 
a May 2003 examination report, the examiner stated that sleep 
studies had been done and showed no sleep disorder.  He 
reiterated that chronic fatigue syndrome had not been found.  
Thus, the veteran has not provided any objective evidence of 
fatigue and sleep disturbances or any evidence of a diagnosis 
of a disability manifested by such symptoms.

The Board notes that he is competent to describe having 
fatigue and sleep disturbances, however, he must bring forth 
objective clinical evidence of such in order to establish a 
current disability, whether it is attributed to undiagnosed 
illness or to service, other than that in the Persian Gulf.  

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, fatigue or sleep disturbances; 
proof of objective indications of a chronic disability; or 
proof that the chronic disability is the result of 
undiagnosed illness, the Board cannot find a basis to grant 
service connection for fatigue and/or sleep disturbances.  
Stated differently, because the objective evidence 
establishes that the veteran does not have fatigue or sleep 
disturbances, the claim must be denied.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.

Although the veteran has alleged he has fatigue and sleep 
disturbances, which he believes is a result of his service in 
the Persian Gulf, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for fatigue or sleep disturbances, on any 
basis, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


ORDER

Service connection for shortness of breath and wheezing, 
diagnosed as exercise-induced asthma, to include as being due 
to an undiagnosed illness, is denied.

Service connection for joint pains of the ankles, to include 
as being due to an undiagnosed illness, is denied.

Service connection for joint pains of the knees, as being due 
to an undiagnosed illness, is denied.

Service connection for bilateral retropatellar pain syndrome 
is granted.

Service connection for joints pains of the right shoulder, 
including arthritis of the acromioclavicular joint, to 
include as being due to an undiagnosed illness, is denied.

Service connection for fatigue and sleep disturbances, to 
include as being due to an undiagnosed illness, is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



